DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 and 15-20 are pending.
Claim 14 is cancelled.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Blair M.Hoyt (Reg. No. 56,205) on June 22, 2022.

The application has been amended as follows: 
Claim 6 (currently amended), A power management apparatus comprising: a processor couple to a memory to implement: 
monitoring unit configured to collect and store power consumption data of a user in real time; a prediction unit configured to predict first predicted power consumption of a first time period based on the collected power consumption data using a prestored first prediction model, and predict, using a prestored second prediction model, second predicted power consumption of each second time period in the first time period; an error calculation unit configured to sequentially perform, based on the collected real-time power consumption data, the following processing from a first second time period to a last second time period in the first time period: calculating a first error between actual power consumption of the second time period and the second predicted power consumption of the second time period, and calculating a second error between total actual power consumption from the first second time period to a current second time period and a sum of second predicted power consumption from the first second time period to the current second time period; and an adjustment unit configured to adjust a power supply plan or a power requirement of the user when at least on of (1) the first error is greater than a first predetermined threshold or (2) the second error is greater than a second predetermined threshold.
Claim 14, (cancelled).


Examiner’s Statement of Reason for Allowance
Claims 1-13 and 15-20  are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Matsubara et al. (USPGPUB 2005/0096797) discloses a system for managing energy consumption has a data storage module, a calculation module and an operation planning module. The data storage module stores an operational past record of a unit belonging to a facility to be managed by the system. The calculation module calculates wasteful energy consumption for the unit based on the operational past record stored in the data storage module. The operation planning module generates an operational plan for the unit belonging to the facility based on the wasteful energy consumption calculated by the calculation module, Haghighat-Kashani et al (USPGPUB 20150012147) discloses a managing and understanding power consumption in a premise of a user, wherein said premise comprises two or more power consuming devices comprises measuring, via at least one sensor, aggregate energy consumption at the premise, receiving at a mobile computing device comprising a data processor, said aggregated signal from the sensor, collecting and recording the aggregate signal over a plurality of time resolutions and frequencies, therein to create a predicted aggregate signal for each time x and frequency y, detecting changes in the predicted aggregate signal at time x an frequency y (detected consumption pattern changes) and conveying to at least one of the user, a utility company, and other third party a notification of detected consumption pattern changes, and Honjo et al. (USPPUB 2013/0127443) disclosed an electric power management apparatus including: an electric power measurement block configured to measure an electric power consumption amount of an electric power consumer; and an electric power comparison block configured to make a comparison between an electric power consumption amount measured by the electric power measurement block and an electric power demand forecast amount indicative of a forecast amount of an electric power demand of the electric power consumer, none of these references taken either alone or in combination with the prior art of record disclose  power management system, including:
Claim 1, collecting and storing power consumption data of a user in real time; a prediction step including predicting first predicted power consumption of a first time period based on the collected power consumption data using a prestored first prediction model, and predicting, using a prestored second prediction model, second predicted power consumption of each second time period in the first time period; an error calculation step including sequentially performing, based on the collected real-time power consumption data, for each second time period from a first second time period to a last second time period in the first time period:. calculating a first error between actual power consumption of the second time period and the second predicted power consumption of the second time period, and calculating a second error between total actual power consumption from the first second time period to a current second time period and a sum of second predicted power consumption from the first second time period to the current second time period; and an adjustment step  including adjusting a power supply plan or a power requirement of the user when at least one of (1) the first error is greater than a first 4DJD/ccApplication No.: National Stage of PCT/CN2019/088002 Docket No.: 32860CN-003487-US-NP predetermined threshold or  (2) the second error is greater than a second predetermined threshold.
Claim 6, monitoring unit configured to collect and store power consumption data of a user in real time; a prediction unit configured to predict first predicted power consumption of a first time period based on the collected power consumption data using a prestored first prediction model, and predict, using a prestored second prediction model, second predicted power consumption of each second time period in the first time period; an error calculation unit configured to sequentially perform, based on the collected real-time power consumption data, the following processing from a first second time period to a last second time period in the first time period: calculating a first error between actual power consumption of the second time period and the second predicted power consumption of the second time period, and calculating a second error between total actual power consumption from the first second time period to a current second time period and a sum of second predicted power consumption from the first second time period to the current second time period; and an adjustment unit configured to adjust a power supply plan or a power requirement of the user when at least on of (1) the first error is greater than a first predetermined threshold or (2) the second error is greater than a second predetermined threshold.

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119